CONNER, J.
Appellant Michael Perez was charged with one count of burglary of a dwelling and one count of grand theft in the third degree. A jury found him guilty as to the former, but acquitted him as to the latter. He was sentenced to eight years in prison and ordered to pay restitution for items that went missing from the house.
On appeal, he argues the trial court erred in ordering him to pay restitution for missing pieces of jewelry when the jury acquitted him of the charged crime of grand theft. The State confesses error and concedes this point. We agree that this constituted fundamental error. See, e.g., Cooley v. State, 686 So.2d 732, 732 (Fla. 2d DCA 1997) (“A court cannot order the defendant to pay restitution for damages arising out of a crime for which he was acquitted.”). We therefore vacate the trial court’s order imposing restitution on Appellant.
Appellant also raises other issues on his conviction and sentence related to the burglary charge. We find no merit in any of these arguments and affirm without comment.

Affirmed in part; reversed in part.

LEVINE and KLINGENSMITH, JJ., concur.